Judgments of conviction, Supreme Court, New York County (Leff, J.), rendered on September 14, and September 26, 1979, respectively, unanimously modified, on the law, to remand that portion of the verdict of the jury finding defendants-appellants guilty of sodomy, first degree, to Supreme Court, New York County, for sentence on that count, and otherwise affirmed. After sentencing defendants on the felony murder counts, the court, stating that the predicate sodomy counts were lesser included counts of felony murder, ruled that “there will be no sentence imposed on that .count.” It is not a lesser included count, and we remand for sentence accordingly. (See, People v Santana, 82 AD2d 784; People v Cagle, 70 AD2d 573; People v Nichols, 230 NY 221.) Concur — Birns, J. P., Sandler, Ross, Markewich and Fein, JJ.